UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-173038 Continental Alloy Wheel Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) c/o Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 (Address of principal executive offices, including zip code.) (202) 973-0186 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesxNoo As of August 13, 2012, there are 12,200,000 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “Continental”, “CAWC” and the “Registrant” refer to Continental Alloy Wheel Corporation unless the context indicates another meaning. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual statements and notes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these financial statements be read in conjunction with the December 31, 2011 audited financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These unaudited financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. 2 Continental Alloy Wheel Corporation (A Development Stage Company) Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to June 30, 2012 3 Continental Alloy Wheel Corporation (A Development Stage Company) Index to the Financial Statements (Unaudited) For the Period from December 28, 2010 (Inception) to June 30, 2012 Balance Sheets as of June 30, 2012 and December 31, 2011 5 Statements of Operations (Unaudited) for the three and six-month periods ended June 30, 2012 and 2011, and for the period from December 28, 2010 (Inception) to June 30, 2012 6 Statements of Cash Flows (Unaudited) for the six-month periods ended June 30, 2012 and 2011, and for the period from December 28, 2010 (Inception) to June 30, 2012 7 Notes to the Financial Statements (Unaudited) 8 4 Continental Alloy Wheel Corporation (A Development Stage Company) Balance Sheets (Unaudited) June 30, December 31, ASSETS Cash $ $ Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable - related party Accounts payable Total current liabilities Stockholders' Deficit Common Stock, par value $.001, 75,000,000 shares authorized, 10,000,000 shares issued and outstanding Additional paid-in capital ) ) Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the financial statements (unaudited). 5 Continental Alloy Wheel Corporation (A Development Stage Company) Statements of Operations (Unaudited) For the Three Month Period Ended June 30, 2012 For the Three Month Period Ended June 30, 2011 For the Six Month Period Ended June 30, 2012 For the Six Month Period Ended June 30, 2011 For the Period from December 28, 2010 (Inception) to June 30, 2012 Revenues: $
